          Case 1:17-cr-00684-ER Document 181 Filed 03/26/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                              3/26/2019              Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      March 25, 2019
                              Mr. Bland's sentencing is adjourned to May 29, 2019, at 11:00 a.m.
BY ECF
                              Mr. Richardson's sentencing is adjourned to May 30, 2019, at 11:00 a.m.
The Honorable Edgardo Ramos Mr. Evan's sentencing is adjourned to May 31, 2019, at 11:00 a.m.
United States District Judge  SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007                                                    3/26/2019
       Re:     United States v. Lamont Evans et al., 17 Cr. 684 (ER)


Dear Judge Ramos:

        The Government writes to request that the sentencings of defendant Anthony Bland, a/k/a
“Tony,” currently scheduled for April 26, 2019, defendant Emmanuel Richardson, a/k/a “Book,”
currently scheduled for April 24, 2019, and defendant Lamont Evans, currently scheduled for
May 10, 2019, be adjourned. As the Court is aware, a trial in the above-captioned matter against
defendants Christian Dawkins and Merl Code is currently scheduled to begin on April 22, 2019,
and is expected to last between two to three weeks. At trial, the Government will present
evidence showing the extent of Richardson, Bland, and Evans’s participation in the charged
scheme. Given that such evidence may assist the Court in determining an appropriate sentence
for Richardson, Bland, and Evans, the Government believes it prudent to adjourn the defendants’
sentencing until after the trial’s anticipated completion. Defense counsel consent to this request.
Counsel for Evans request that Evans’s sentencing be moved to sometime in June, if possible.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                      By:
                                             ________/s/_______________________
                                             Robert L. Boone/Noah Solowiejczyk
                                             Eli J. Mark
                                             Assistant United States Attorneys
                                             (212) 637-2208/2473/2431

cc: Defense counsel (by ECF)
